Citation Nr: 1623122	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for esophageal carcinoma, for accrued benefits purposes only. 

2. Entitlement to service connection for the cause of the Veteran's death. 

3. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

4. Eligibility for Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Robin Hood Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1969.  He died on April [redacted], 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appellant testified at a hearing in October 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The matter was then remanded by the Board in February 2013 for additional development. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that additional development is necessary prior to adjudication of the appellant's claims on appeal.  Particularly, the Board finds that the duty to assist has not been fulfilled.  In the February 2013 remand, the Board noted that the appellant had testified that, in 2007, the Veteran had been diagnosed with esophageal cancer, but he had also been diagnosed with lung cancer at a private facility.  The appellant asserted that the Veteran's lung cancer was the primary cancer, and that his esophageal cancer was the result of metastasis.

During her 2012 hearing, the appellant indicated that the Veteran had sought treatment with a private physician in February 2007 for symptoms of severe coughing and chest colds.  As a result, the Veteran sought care from multiple providers, including VA, between February 2007 and August 31, 2007.  The appellant stated that one of the physicians with University of Florida Health Shands Hospital indicated that, in addition to esophageal cancer, the Veteran had distinct lung cancer.   

The February 2013 remand, in pertinent part, requested the following: "provide the appellant with a release form for the Veteran's private medical records for his cancer treatment.  If the appellant returns the form, attempt to obtain these records and associate them with the claims file.  If the records are not obtainable, the appellant should be notified and the record clearly documented."  The Board notes that signed authorizations identifying multiple private treatment providers, including Shands Hospital and Halifax Hospital, were received by the St. Petersburg RO on May 28, 2013.  These authorizations were received within 30 days of the May 24, 2013 Supplemental Statement of the Case; however, no attempt was made to retrieve these identified, outstanding records.   Accordingly, the Board finds that the appellant's claim should be remanded again to attempt to obtain any identified, outstanding private treatment records; and, if necessary, a new medical opinion that considers any new evidence.   

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to obtain any outstanding VA treatment records for the period between January 1, 2007 and August 29, 2007 from the Gainesville VAMC.  If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2. Then, undertake appropriate efforts to obtain any private treatment records identified by the appellant, or her representative, including records related to the Veteran's treatment at University of Florida Health Shands Hospital and Halifax Hospital.  The appellant, and her representative, should be asked to provide any needed assistance in identifying and obtaining these records.  

3. Upon completion of the above-directed development, if additional medical records have been obtained; obtain, if possible, an addendum medical opinion from the examiner who provided the May 2013 VA medical opinion, as to whether the Veteran had a diagnosis of lung cancer.  If so, opine whether this condition caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state
  
4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

